As filed with the Securities and Exchange Commission on August 18, 2009 No. 333-144143 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AVIS BUDGET GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 06-0918165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6 Sylvan Way, Parsippany, NJ (Address of Principal Executive Offices) (Zip Code) AVIS BUDGET GROUP, INC. 2 (Full title of the plan) David B. Wyshner Executive Vice President and Chief Financial Officer Avis Budget Group, Inc. 6 Sylvan Way
